242 S.W.3d 435 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Antonio BLANCHARD, Defendant/Appellant.
No. ED 87128.
Missouri Court of Appeals, Eastern District, Division Four.
October 30, 2007.
Motion for Rehearing and/or Transfer Denied December 11, 2007.
Application for Transfer to Denied January 22, 2008.
Rosenblum, Schwartz, & Glass, P.C., N. Scott Rosenblum, Michael Freeman Jones, Co-Counsel, Clayton, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 11, 2007.

ORDER
PER CURIAM.
Antonio Blanchard (Defendant) appeals from the trial court's judgment and sentence *436 imposed after a jury found him guilty of: one count of first-degree statutory rape, in violation of Section 566.032[1]; one count of forcible sodomy, in violation of Section 566.060; one count kidnapping, in violation of Section 565.110; and one count of first-degree child molestation, in violation of Section 566.067.[2] The trial court sentenced Defendant as a prior offender to a term of ten years for the rape conviction, twelve years for the sodomy conviction, ten years for the kidnapping conviction, and five years for the molestation conviction. The trial court ordered the terms for kidnapping and sodomy to run consecutive to each other but concurrently with the terms for rape and molestation, for a total term of twenty-two years.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to, be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise noted.
[2]  The jury found Defendant not guilty of one count of attempted victim tampering, Section 575.020.